45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Jerry SAWYER, Plaintiff-Appellant,v.Ron ANGELO, Director, Defendant-Appellee.
No. 94-7024.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 22, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-94-1121)
Ronald Jerry Sawyer, appellant pro se.
E.D.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

OPINION
PER CURIAM

1
Ronald Jerry Sawyer appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) action alleging several constitutional violations.  Sawyer, an inmate of the Virginia Department of Corrections, claims that he was given medications that were not prescribed to him.  This allegation, however, does not state a Sec. 1983 claim because Sawyer does not allege any harm.  See Strickler v. Waters, 989 F.2d 1375, 1380-81 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1993).  Sawyer next claims that he was denied access to the law library and the institutional attorney and that as a result, eight cases that he had filed in the district court were dismissed.  Although Sawyer alleged harm, he did not specify the eight cases that were allegedly dismissed, thereby specifying the harm he suffered, as required under Sec. 1983.  Id. Finally, Sawyer claims that the Defendants will not let him exhaust his grievance that security uses an unlawful experimental "Psychological Control Memory Programming Surveillance" implant to shock him, monitor him, and aid in a chain conspiracy.  Id. This claim is frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  See Neitzke v. Williams, 490 U.S. 31 (1989).


2
Sawyer could go forward with his Sec. 1983 action by amending his Complaint to specify the harm he suffered.  Therefore, the district court's dismissal without prejudice is not an appealable order under Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.2d 1064 (4th Cir.1993).


3
Accordingly, we dismiss Sawyer's appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

DISMISSED